Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 1 of 19




              SCHEDULE A
 Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 2 of 19




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved the Act of Congress approved February

15, 2019, as Public Law 116-6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated

the funds that shall be used for the taking.
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 3 of 19




              SCHEDULE B
 Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 4 of 19




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 5 of 19




              SCHEDULE C
 Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 6 of 19




                                    SCHEDULE C

                               LEGAL DESCRIPTION

                                Hidalgo County, Texas

Tract: RGV-WSL-2001
Owner: Capote Farms, Ltd., et al.
Acres: 5.695
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 7 of 19



                         SCHEDULE C, cont’d
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 8 of 19




              SCHEDULE D
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 9 of 19



                                  SCHEDULE D

                                  MAP or PLAT




                           LAND TO BE CONDEMNED


Tract: RGV-WSL-2001
Owner: Capote Farms, Ltd, et al
Acreage: 5.695
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 10 of 19



                         SCHEDULE D, cont’d
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 11 of 19




                         SCHEDULE D, cont’d
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 12 of 19



                         SCHEDULE D, cont’d
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 13 of 19




               SCHEDULE E
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 14 of 19



                                      SCHEDULE E

                                     ESTATE TAKEN

                                  Hidalgo County, Texas

Tract: RGV-WSL-2001
Owner: Capote Farms, Ltd., et al.
Acres: 5.695


       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;

       Reserving to the owners of the lands, Capote Farms, Ltd., successor by conversion
to Capote Farms, Inc. as recorded in instrument # 2004-1386548 and identified in
conveyance recorded on 4 March 2002, in the Hidalgo County Clerk, Instrument # 2002-
1058050, and in conveyance recorded on 11 September 2001, in the Hidalgo County Clerk,
Instrument # 2001-1006793, reasonable access to and from the owners’ lands lying
between the Rio Grande River and the border barrier through opening(s) or gate(s) in the
border barrier between the westernmost mark labeled “Beginning” and easternmost mark
labeled “Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 15 of 19




                         SCHEDULE E, cont’d
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 16 of 19




               SCHEDULE F
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 17 of 19




                                   SCHEDULE F

                      ESTIMATE OF JUST COMPENSATION



    The sum estimated as just compensation for the land being taken is EIGHTEEN

THOUSAND ONE HUNDRED THIRTY-TWO AND NO/100 ($18,132.00), to be

deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 18 of 19




               SCHEDULE G
Case 7:20-cv-00153 Document 1-1 Filed on 06/10/20 in TXSD Page 19 of 19
